Appellant was convicted of killing his father, Sidney Brown, punishment being assessed at twenty-five years in the penitentiary.
A number of bills of exception are found in the record. Some are incomplete, and none of them seems to present a serious question.
Apparently appellant and his wife had separated and she was living with her two small children in a house which she had rented. The killing occurred just in front of this house. Neighbors heard appellant curse his father and tell him to get up and put his clothes on which deceased did, and stepped out of the house and told some of the neighbors to call the officers, that something had to be done with appellant. In a few minutes a shot was fired and deceased was killed. Appellant claimed that he killed his father because he caught deceased and appellant's wife in a compromising position which led him to believe that they had already engaged in an act of intercourse, or were about to do so. It would accomplish no good purpose to detail the evidence at length. Appellant's evidence brought the case under Art. 1220 P. C. which justifies a killing "when committed by the husband upon one taken in the act of adultery with the wife, provided the killing take place before the parties to the act have separated."
The trial court gave a liberal and comprehensive charge upon the defensive issue. Evidently the jury discredited appellant's story. *Page 188 
Finding no reversible error in the record, the judgment is affirmed.
                    ON MOTION FOR REHEARING.